Order, Supreme Court, Bronx County (Nelson Roman, J.), entered August 11, 2003, which granted defendants’ motion for an extension of time to conduct physical examinations of plaintiffs, unanimously affirmed, without costs.
The motion was properly granted after plaintiffs’ filing of a note of issue, and notwithstanding defendants’ failure to meet the deadlines set in prior conference orders, where defendants required additional medical authorizations and plaintiffs were not prejudiced by the short delay (see Smith v Mousa, 305 AD2d 313 [2003]). Concur—Tom, J.P., Sullivan, Lerner, Gonzalez and Catterson, JJ.